838 So.2d 1213 (2003)
Stephen Cory MILLER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-4212.
District Court of Appeal of Florida, Second District.
March 5, 2003.
James Marion Moorman, Public Defender, and Carol J.Y. Wilson, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Erica M. Raffel, Assistant Attorney General, Tampa, for Appellee.
SALCINES, Judge.
Stephen Cory Miller appeals from the order denying his motion to withdraw plea. Without addressing the merits of the motion itself, we reverse the order denying the motion because Miller was not afforded the conflict-free counsel to which he was entitled at the hearing on the motion.
This court acknowledged in Harris v. State, 818 So.2d 567, 568 (Fla. 2d DCA 2002), "that a motion filed pursuant to Florida Rule of Criminal Procedure 3.170(l) has been treated as a critical stage of proceedings in the trial court for which the defendant is entitled to counsel." We agree with the holdings of our sister courts that a defendant is entitled to conflict-free counsel to advise and assist with motions filed pursuant to rule 3.170(l). See Lester v. State, 820 So.2d 1078 (Fla. 1st DCA 2002); Cadet v. State, 795 So.2d 228 (Fla. 4th DCA 2001); Williams v. State, 793 So.2d 1112 (Fla. 4th DCA 2001); Rodgers v. State, 765 So.2d 195 (Fla. 1st DCA 2000).
The order denying the motion to withdraw plea is reversed. On remand the trial court shall appoint conflict-free counsel to represent Miller at a hearing on the motion.
Reversed and remanded with directions.
FULMER and STRINGER, JJ., Concur.